Citation Nr: 1430229	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Whether the overpayment created by the removal of the Veteran's son R. as a schoolchild was proper (Overpayment). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to August 1987, March 1988 to October 1989, and April 1996 to July 2000.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for a right ankle condition, and from a November 2011 decision which removed the Veteran's son R. as a schoolchild dependent. 

In September 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for a right ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of overpayment.


CONCLUSION OF LAW

The Veteran's appeal on the issue of overpayment has been withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2013, the Veteran withdrew her appeal on the issue of overpayment.  

Accordingly, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's appeal on the issue of overpayment; the Board does not have jurisdiction over it; and it is dismissed.


ORDER

The issue of whether the overpayment created by the removal of the Veteran's son R. as a schoolchild was proper is dismissed.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for a right ankle condition.

The Veteran reports a swollen and tender right ankle and pain, and attributes her condition to several incidents in service in which she sprained her ankle.  The Veteran further stated that she twisted her right ankle in 2007 and 2009, but she reports prior ongoing symptomatology since separation from service.  See September 2010 statement from the Veteran, September 2013 hearing transcript.

In May 2011, the Veteran submitted a VA Form 21-4142 indicating medical records were outstanding for treatment she received at several VA facilities, including the Denver VA Medical Center; she specified that the records were from two distinct periods: 1990-1996 and 2000-2003.  

A search for the Veteran's medical records from the Denver VAMC was undertaken  in June 2011, but only for the period of 1990-1996, and a negative response was received.  Nonetheless, in her May 2012 VA Form 9, the Veteran again indicated that she received treatment at the Denver VAMC around June 2000-2002.  The search for the Veteran's medical records from the Denver VAMC is incomplete because it was limited to the period of 1990-1996.   

Any outstanding records from the Denver VAMC must, therefore, be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran underwent a VA examination in October 2010 after which the offered an etiology opinion and rationale which was based, in part, on the Veteran not having right ankle complaints in a ten-year interval, from 1996 to around 2007.  Nonetheless, the Veteran testified that she experienced continuous symptoms since service and a December 2002 treatment record reflects that the Veteran, in fact, complained of pain in her ankles.  The examination is inadequate because the examiner did not consider the Veteran's lay assertions of continuous symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the Veteran's outstanding VA medical records from the Denver VAMC for the period from 2000-2003.  

2.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of her claimed right ankle condition.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(a)  Identify any right ankle pathology.  

(b)  For any currently diagnosed right ankle condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to service?

The examiner is directed to address the Veteran's injuries and complaints of right ankle pain in service, her report of ongoing symptomatology since separation from service, her reported right ankle injuries in 2007 and 2009, and her complaint of pain in her ankles in December 2002.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


